1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                            Case No.: 2:17-cr-00252-JAD-VCF
3
                    Plaintiff,                             ORDER
4
            vs.
5
      WILLIAM C. ETHERIDGE,
6                   Defendant.

7

8           IT IS HEREBY ORDERED that Kilby Macfadden, Assistant United States Attorney is

9    withdrawn as attorney of record for the Government.

10          IT IS FURTHER ORDERED that Kilby Macfadden shall be removed from the

11   CM/ECF service list in this case.

12
             2-11-2019
13   Dated:________________________
                                                      Cam Ferenbach
14                                                    United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


                                                  2
